Office Action
Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Accordingly, this application has been examined with the following effect set forth herein:
Descriptions of the Reproductions
An international design application designating the United States must include a specification as prescribed by 35 U.S.C. § 112 and preferably include a brief description of each reproduction.  See Hague Rule 7(5)(a), 37 CFR § 1.1024, MPEP § 2920.04(a)II.  While the aforementioned requirement for a brief description has been fulfilled, the current descriptions are poorly formatted and not in a preferred form.  In particular, they do not actually identify the subject matter being depicted and whether the views are shown in elevation or plan.  For this reason, the Examiner would strongly suggest revising the descriptions for added clarity.
Applicant is not required to correct the aforementioned noted formal matters but may wish to do so to place the application in better form. To this end, the following format and language is suggested:
-- 1.1 is a top plan view of a SHIP embodying my new design;
1.2 is a top, front, and left side perspective view thereof;
1.3 is a top, rear, and right side perspective view thereof;
1.4 is a bottom plan view thereof;
1.5 is a rear elevation view thereof;
1.6 is a front elevation view thereof;
1.7 is a top, rear, and left side perspective view thereof;
1.8 is a top, front, and right side perspective view thereof;
1.9 is a right side elevation view thereof; and
1.10 is a left side elevation view thereof. --
Non-Final Rejection / Refusal
35 U.S.C. § 112(a) and (b)
The claim is rejected under 35 U.S.C. 112(a) and (b) or pre-AIA  35 U.S.C. 112, first and second paragraphs, as the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, and fails to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or, for applications subject to pre-AIA  35 U.S.C. 112, the applicant) regards as the invention.
The claim is nonenabling and indefinite because the disclosure does not clearly illustrate some aspects essential to the visual appearance of the design as it would appear embodied in a ship.  MPEP § 1503.02 states:
Every design patent application must include either a drawing or a photograph of the claimed design. As the drawing or photograph constitutes the entire visual disclosure of the claim, it is of utmost importance that the drawing or photograph be clear and complete, and that nothing regarding the design sought to be patented is left to conjecture.
The disclosure is insufficient and does not provide a clear understanding of the ship configuration in which the design is embodied. In particular, the reproductions are neither clear nor complete in their illustration of the ship’s entire and overall appearance.
CHARACTER AND CONTOUR SURFACES
A ship is three-dimensional article in which surfaces contour and/or slope in numerous directions and occupy planes of varied depths. The particular, depth, direction, slope and character of the contour for each surface of the ship must be clearly represented for the claimed design to be fully understood. To facilitate and cultivate such a concise understanding of contour and any other surface  MPEP § 1503.02(II) states:
While surface shading is not required under 37 CFR 1.152, it may be necessary in particular cases to shade the figures to show clearly the character and contour of all surfaces of any 3-dimensional aspects of the design. Surface shading is also necessary to distinguish between any open and solid areas of the article.
While the disclosure may consists of what typically would be regarded as a complete set of drawings, each drawing lacks significant detailing. A drawing disclosure with an appropriate number of views is not the sole requisite for a complete and clear disclosure of the design. These views must be of adequate detail and include sufficient information for the disclosure to be complete and subsequently present a fully enabled and definite design. However, this disclosure of the claimed design as embodied in a ship, is far from completion. None of these views have been appropriately shaded to show and define the contours and characteristics of the various structures and surfaces of the ship. Since a ship is inherently three-dimensional in form and consist of numerous surfaces that are contoured it is imperative that these attributes of surface character are disclosed. However, without shading or some other source of information to define contour, these attributes that are essential to three-dimensional form cannot be ascertained. MPEP § 1503.02(II) further states:
Lack of appropriate surface shading in the drawing as filed may render the design nonenabling and indefinite under 35 U.S.C. 112(a)  and (b), (or for applications filed prior to September 16, 2012, pre-AIA  35 U.S.C. 112, first and second paragraphs).
Such is the circumstance in this application, where the reproductions are devoid of significant detailing and consequently do not comprised of a complete disclosure of the design. As filed, the drawings rely exclusively on full solid outlines to demarcate the simple edges of the ship. However, an article such as a ship is 
Hull
Gunwale
Starboard
Port
Stern
Bow
Pantoon cylinders
Structure between the Hull and Pantoon Cylinders
Keel
Rear Deck
Pilot House, Cockpit, and/or Cabin

    PNG
    media_image1.png
    460
    814
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    372
    694
    media_image2.png
    Greyscale

INSUFFICIENT NUMBER OF VIEWS
The design is embodied in a ship of which is inherently and clearly a three-dimensional shaped article consisting of many three-dimensional shaped parts. As previously explained, for the claim to be fully enabled, every portion of the ship in which the claim is applied (i.e. anything shown in solid lines) must also be understood in a three-dimensional way. For such a three-dimensional understanding to exist, a complete set of drawing views is generally needed. This would entail that each part of the ship for which protection is sought must be shown in a sufficient number views to ascertain at least their most basic forms. However, several parts of the ship are either shown in a single orthographic drawing or, if shown in multiple views, are presented in an unclear obstructed manner. Consequently, a single view orthographic representation and/or an obstructed showing do not provide the necessary information to understand and ascertain the three-dimensional appearance of an object. In particular, some portions of the ship shown in the bottom plan view of reproduction 1.5 are not also visible in other views. Even further, other portions shown in reproduction 1.5 that are visible in other views are shown in those views significantly obstructed by other structures. This single view representation for some portions and obstructed 

    PNG
    media_image3.png
    319
    337
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    313
    347
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    318
    723
    media_image5.png
    Greyscale

SCALE FACTOR IS AMBIGUOUS AND PROPORTIONS ARE INCONSISTENT
Drawings served as a scale representation of an object being illustrated. When the relative scale between parts of the object are not shown in a complete and clear manner, the general scale of the entire article as a whole may not be understood. This is problematic because without a reliable sense of scale, certain parts of the object may be interpreted in different ways. Such is the situation with 

    PNG
    media_image6.png
    459
    772
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    437
    704
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    312
    337
    media_image8.png
    Greyscale

Replacement Reproductions
Each reproduction sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR § 1.121(d).  If the examiner does not accept the changes, the applicant will be notified and informed of any required corrective action in the next 35 U.S.C. § 132 and 37 CFR § 1.121.
Reply Reminder to all Refusals
Applicant is reminded that any reply to this Refusal must be signed either by a patent practitioner (i.e., a patent attorney or agent registered to practice before the United States Patent and Trademark Office) or by the applicant.  If the applicant is a juristic entity, the reply must be signed by a patent practitioner.  See 37 CFR § 1.33(b).
Discussion of the Merits of the Application
All discussions between the applicant and the examiner regarding the merits of a pending application will be considered an interview and are to be made of record. See MPEP 713. The examiner will not discuss the merits of the application with applicant’s representative if the representative is not registered to practice before the USPTO.  Appointment as applicant’s representative before the International Bureau pursuant to Rule 3 of the Common Regulations under the Hague Agreement does NOT entitle such representative to represent the applicant before the USPTO.  Furthermore, an applicant that is a juristic entity must be represented by a patent attorney or agent registered to practice before the USPTO.   Additional information regarding interviews is set forth below.
Telephonic or in person interviews
A telephonic or in person interview may only be conducted with an attorney or agent registered to practice before the USPTO (“registered practitioner”) or with a pro se applicant (an applicant who is the inventor and who is not represented by a registered practitioner). 

If a pro se applicant or registered practitioner located outside of the United States wishes to communicate by telephone, it is suggested that such person email the examiner at darlington.ly@uspto.gov to arrange a time and date for the telephone interview.  Please include proposed days and times for the proposed call. When proposing a day/time for the interview, please take into account the examiner’s work schedule indicated in the last paragraph of this communication. The email should also be used to determine who will initiate the telephone call.
Email Communications
The merits of the application will not be discussed via email (or other electronic medium) unless appropriate authorization for internet communication is filed in the application.  Form PTO/SB/439 “Authorization for Internet Communications in a Patent Application or Request to Withdraw Authorization for Internet Communications” may be used to provide such authorization and is available at the USPTO web page indicated above.  The authorization may not be sent by email to the USPTO.  For acceptable ways to submit the authorization form to the USPTO, see “When Responding to Official USPTO Correspondence” below.  See MPEP 502.03 II for further information.
When Responding to Official USPTO Correspondence
When responding to official correspondence issued by the USPTO, including a notification of refusal, please note the following:
The USPTO transacts business in writing. All replies must be signed in accordance with 37 CFR 1.33(b).  Pursuant to 37 CFR 1.33(b)(3), a reply submitted on behalf of a juristic applicant must be signed by an attorney or agent registered to practice before the USPTO. Applicants may submit replies to Office actions only by:
Online via the USPTO's Electronic Filing System-Web (EFS-Web) (Registered eFilers only)
https://www.uspto.gov/patents-application-process/applying-online/efs-web-guidance-and-resources
Mail: Commissioner For Patents, P.O. Box 1450, Alexandria, VA, 22313-1450
Facsimile to the USPTO's Official Fax Number (571-273-8300)
Hand-carry to USPTO's Alexandria, Virginia Customer Service Window https://www.uspto.gov/patents-maintaining-patent/responding-office-actions
Conclusion
The claim is rejected under 35 USC § 112(a) and (b).
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Darlington Ly whose telephone number is 571-272-2617. The examiner can normally be reached on Monday through Friday from 9AM-5PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Fox can be reached on 571-272-4456. The fax 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in the USA or CANADA) or 571-272-1000.
/DARLINGTON LY/
Primary Examiner, Art Unit 2914